 INTERSTATEInterstateEquipment Co., Inc.,InterstateHighwayExpress, Inc., and Cletus G.Allen, Sole Proprietor,d/b/a Allen Motor ExpressandLocal 135,Interna-tionalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of AmericaInterstateEquipment Co., Inc.,InterstateHighwayExpress, Inc., and CletusG. Allen,Sole Proprietor,d/b/a Allen Motor ExpressandWilliam D. BundyInterstateEquipment Co., Inc.,InterstateHighwayExpress, Inc., and CletusG. Allen,Sole Proprietor,d/b/a Allen Motor ExpressandFrank BughInterstateEquipment Co., Inc.,InterstateHighwayExpress, Inc., and Cletus G. Allen,Sole Proprietor,d/b/a Allen Motor ExpressandWilliam BundyCases 25-CA-2462,25-CA-2510,25-CA-2510-2,and 25-CA-2707October 27, 1970SECOND SUPPLEMENTAL DECISIONAND ORDERBY CHAIRMAN MILLER AND MEMBERS BROWNAND JENKINSA controversy having arisen over the amount ofbackpay due the discriminatees under the Decisionand Order 1 issued by the National Labor RelationsBoard on July 26, 1968, as affirmed by the Board in itsSupplemental Decision and Order 2 dated December10, 1969, and enforced by the United States Court ofAppeals for the Seventh Circuit,3 the RegionalDirector for Region 25, on May 7, 1970, issued abackpay specification and notice of hearing in theabove-entitled proceeding. Subsequently, the Respon-dents filed an answer denying the factual allegationsof the backpay specifications without presenting anyexplanation in support of their position, and statingthat they were without knowledge or information withregard to the remaining allegations, which concernedmatters of law.Thereafter, on May 27, 1970, the General Counsel,by counsel, filed a motion for judgment on thepleadings in accordance with specifications as amend-ed, amending the backpay specification in certainrespects. In view of Respondents' answer, the GeneralCounsel moved for judgment on the pleadings inaccordance with the backpay specification as amend-ed.On June 2, 1970, the Board issued an ordertransferring proceeding to the Board and notice toshow cause requiring the Respondents to show cause1172 NLRB No. 145.s 179 NLRB No. 167.EQUIPMENT CO.121why the General Counsel's motion for judgment onthepleadings in accordance with the backpayspecification, as amended, should not be granted.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this proceeding to a three-member panel.The record before us establishes that in answer tothe backpay specification issued on May 7, 1970, theRespondents denied paragraphs 1, 2, 3, 7, 8, and 9 andstated that it was without information with regard toparagraphs 4, 5, and 6 of the backpay specification.Paragraphs 4, 5, and 6 do not relate to factual mattersbut merely allege the formula for determining grossbackpay and define the terms "net interim earnings"and "net backpay" as they have been defined in priorBoard proceedings.With respect to the factual allegations of thebackpay specification, Respondent, in its answer,stated, "1. That the Defendants herein deny theallegations contained in rhetorical paragraphs 1, 2, 3,7,8,and 9." But Section 102.54(b) of the Board'sRules and Regulations, Series 8, as amended, pro-vides, in pertinent part:As to all matters within the knowledge of therespondent, including but not limited to thevarious factors entering into the computation ofgross backpay, a general denial shall not suffice.As to such matters, if the respondent disputeseither the accuracy of the figures in the specifica-tion or the premises on which they are based, heshall specifically state the basis for his disagree-ment, setting forth in detail his position as to theapplicable premises and furnishing the appropri-ate supporting figures.Section 102.54(c) provides, in part;If the respondent files an answer to the specifica-tion but fails to deny any allegation of thespecification in the manner required by paragraph(b) of this section, and the failure so to deny is notadequately explained, such allegation . shall bedeemed to be admitted to be true, and may be sofound by the Board without the taking of evidencesupporting such allegation, and the respondentshall be precluded from introducing any evidencecontroverting said allegation.As may be readily seen from the foregoing,Respondents' general denials, in a proceeding wheretheir legal obligations call for affirmative and particu-larized pleading raise no factual issues requiring ahearing for their determination. We deem, therefore,the factual allegations of the backpay specification tobe admitted and shall make the following findings of3 74 LRRM 2003.186 NLRB No. 22 122DECISIONSOF NATIONALLABOR RELATIONS BOARDfact and conclusions in addition to the findings of factheretofore made in prior proceedings:1.Interstate Equipment Co., Inc., Interstate High-way Express, Inc., and Cletus G. Allen, Sole Proprie-tor, d/b/a Allen Motor Express, are the Respondentsherein and are the Respondents which were theparties against whom all such prior proceedings weretaken and prior orders issued.2.Frank Bugh, William Bundy, Roe Hamilton,and Alvin Shepherd are the employees to whom thebackpay is due pursuant to the orders heretoforeentered.3.Frank Bugh, William Bundy, Roe Hamilton,and Alvin Shepherd are entitled to receive from theRespondents, in accordance with the Order of theBoard and the Order and Judgment of the UnitedStates Court of Appeals for the Seventh Circuit, thefollowing amounts of net backpay, as set forth aftertheirnames in the General Counsel's BackpaySpecification:Frank Bugh383.11William Bundy7,760.99Roe Hamilton8,778.90Alvin Shepherd959.314.Respondents are required to pay to the employ-ees named above the aforesaid amounts with interestat 6 percent per annum in accordancewithIsisPlumbing &HeatingCo.,138 NLRB 716, 720.ORDEROn the basis of the foregoing Second SupplementalDecision and the entire record in this case, theNational Labor Relations Board hereby orders thattheRespondents, Interstate Equipment Co., Inc.,InterstateHighway Express, Inc., and Cletus G.Allen, Sole Proprietor, d/b/a Allen Motor Express,Indianapolis, Indiana, their officers, agents, succes-sors, and assigns, shall pay to the employees involvedin this proceeding, as net backpay herein determinedto be due, the amounts set forth opposite their names,as follows:Frank Bugh383.11William Bundy7,760.99Roe Hamilton8,778.90Alvin Shepherd959.31less any withholdings required by Federal, state, orlocal law plus interest at 6 percent per annum to thedate of payment, in accordance withIsis Plumbing &Heating Co., supra.The Respondents shall notify the Regional Directorfor Region 25, in writing, within 10 days from the dateof this Order, what steps the Respondents have takento comply herewith.